DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is Non-Final office action based on application 17/838,449 filed June 13, 2022. Claims 1-20 are currently pending and have been considered below. 

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, Line 5 has a typographic error wherein the word “spacer” is spelled as “pacer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki (Pre-Grant Publication 2009/0134493).
Regarding claim 1, Iwaki discloses a capacitor semiconductor device comprising:
a first electrode layer (Fig. 1, 107) formed over a substrate [0021]);
a first spacer (115) formed on a sidewall of the first electrode layer; and
a first dielectric layer (109) formed on the first spacers, wherein an end of the first dielectric layer is in direct contact with the first spacer.

Regarding claim 4, Iwaki further discloses:
the first spacer has a height which is a sum of a height of the first electrode layer and a height of the first dielectric layer (Fig. 1).

Regarding claim 7, Iwaki further discloses:
the first dielectric layer can be made of a high-k dielectric material (Paragraph [0024]) having a first dielectric constant, and the first spacer is made of a material such as SiO2 [0038]) having a second dielectric constant wherein the SiO2 has a lower dielectric constant than the high-k dielectric material of the first dielectric layer. 

Regarding claim 8, Iwaki further discloses:
a sidewall of the first electrode layer is aligned with a sidewall of the first spacer (Fig. 1).

Regarding claim 9, Iwaki discloses a capacitor semiconductor device comprising:
a first electrode layer (Fig. 1, 107) formed over a substrate [0021]);
a first dielectric layer (109) formed on the first electrode layer; and
a first spacer (115) formed on a sidewall of the first electrode layer and a sidewall of the first dielectric layer, wherein a topmost surface of the first spacer is higher than an interface between the first electrode layer and the first dielectric layer (Fig. 1).

Regarding claim 14, Iwaki further discloses:
the first spacer has a vertical sidewall and a sloped sidewall (Fig. 1).

Regarding claim 15, Iwaki further discloses:
a metal line (101) formed over the substrate, wherein the first spacer is directly over the metal line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (Pre-Grant Publication 2009/0134493) in view of Ando (US Patent 9,761,655).
Regarding claim 5-6, Iwaki disclose all of the limitations of claim 1 (addressed above). Iwaki further discloses:
Forming a first redistribution layer structure (119) formed over and through the first dielectric layer and partially through the first electrode. 

Iwaki does not explicitly disclose the first RDL structure passing through the first electrode layer and a second RDL structure adjacent the first RDL structure wherein the first spacer is between the first and second RDL structure. However, Ando disclose a stacked capacitor structure comprising:
A first electrode (Fig. 13, (104) and a spacer (106) adjacent the first electrode and a first dielectric (108) on the first electrode and a second electrode (110) on the first dielectric layer wherein a first and second RDL structure (122) is formed through the electrodes and dielectric layer and a portion of the spacer (106) is between the first and second RDL structures.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first RDL structure passing through the first electrode and forming a second RDL structure wherein the spacer is between the first and second RDL because it will allow for the RDL structure to connect to wirings layer that may be formed below or above the stacked capacitors while also allow establishing an electrical connection to each capacitor electrode and preventing electrical shorting by isolating some electrodes from a RDL structure connected to another electrode.

Claim(s) 2 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (Pre-Grant Publication 2009/0134493) in view of Loke (Pre-Grant Publication 2014/0159200).
Regarding claims 2 & 10, Iwaki disclose all of the limitations of claim 1 (addressed above). Iwaki further discloses:
A second electrode (111) on the first electrode and dielectric and a second spacer (115) formed on a sidewall of the second electrode.

Iwaki does not disclose a second electrode layer formed on the first spacer and the first dielectric wherein the second electrode layer extends beyond an outer sidewall of the first spacer or has a step height. However, Loke discloses a stacked capacitor device comprising:
A plurality of capacitors electrode (Fig. 12, 114/120/126/ 132) formed on a substrate with dielectric layers (116/122/130) between the electrodes wherein the electrodes are horizontally staggered and extends beyond the first electrode and the second electrode has a step height over the first electrode and dielectric.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the electrode horizontally staggered wherein the second electrode has a step height because it will prevent interconnect making electrical contact with the electrodes to form an electrical short with other electrodes (Paragraph [0053]). Further it allows the stacked capacitor device to be formed using the same masking process without requiring additional masks (Abstract). 

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 16 is allowed because none of the prior art either alone or in combination discloses a MIM capacitor structure comprising: a first electrode layer formed over a substrate; a first dielectric layer formed on the first electrode layer; a first spacer formed on a sidewall of the first electrode layer and a sidewall of the first dielectric layer; a second electrode layer formed on the first spacer and the first dielectric layer; a second dielectric layer formed on the second electrode layer, and a second spacer formed over the substrate, wherein a first sidewall of the second dielectric layer and a first sidewall of the second electrode layer are in direct contact with a sidewall of the second spacer. Claims 17-20 are also allowed based on their dependency from claim 16.

Claims 3 & 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is considered allowable because none of the prior art either alone or in combination discloses a bottommost surface of the first spacer is level with a bottommost surface of the second spacer.
Claim 11 is considered allowable because none of the prior art either alone or in combination discloses a second spacer formed on a sidewall of the second electrode layer, wherein a topmost surface of the second spacer is higher than a top surface of the second electrode layer. Claims 12-13 are also allowed based on their dependency from claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818